PER CURIAM.
The respondents raise the issue that the exceptions of the appellant do not comply with Section 6, Rule 4, of the Rules of this Court. However, since this *141Court is in accord with the holding of the learned Circuit Judge that there is no causal connection shown in the record between the injury sustained by the appellant and the condition for which the disfigurement award was made by the Industrial Commission, we will not dismiss the appeal, but direct that the Order of Judge Sease be reported.
It is unnecessary to decide the other “fundamental question” in this case, reference to which was made in the reported Order.
Affirmed.